PER CURIAM.
On this appeal by the defendant below following his conviction for robbery, the appellant’s contentions that the trial court *241erred in denying his motion to suppress certain evidence (a gun) on the claim that it was the product of an unlawful search, and in denying his motion for continuance made during the trial, have been considered in the light of the record and briefs, and are held to be without merit. No reversible error having been made to appear, the judgment appealed from is affirmed.